 

Exhibit 10(g)(iii)

 

EXHIBIT C

TERMINATION AGREEMENT

 

THIS TERMINATION AGREEMENT (this “Agreement”) is entered into as of this     
day of         ,         , by and between McDonald’s Corporation, a Delaware
corporation (the “Company”) and          (the “Executive”), pursuant to the
Company’s Executive Retention Plan (the “Plan”), a copy of which is attached
hereto as Exhibit A.

 

WITNESSETH:

 

WHEREAS, the Executive is a Tier      Executive under the Plan; and

 

WHEREAS, if the Executive complies with his/her obligations under the Plan,
he/she will hereafter be entitled to substantial compensation and benefits under
the Plan to which he/she would not otherwise be entitled; and

 

[WHEREAS, during the Executive’s Transition Period [and Continued Employment
Period]1, the Executive has received substantial compensation and benefits under
the Plan to which he/she would not otherwise have been entitled; and]2

 

WHEREAS, the Executive is required under the Plan to execute this Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties agree as follows:

 

1. Definitions.

 

Capitalized terms used but not defined in this Agreement shall have the meanings
given to them in the Plan. The following terms shall have the meanings set forth
below:

 

Agreement: defined in the first paragraph above.

 

Company: defined in the first paragraph above.

 

Company Property: all records, documents, materials, papers, computer records or
print-outs belonging to McDonald’s, including without limitation those
containing Confidential Information and Trade Secrets.

 

Competing Business: any Person (and any branches, offices or operations thereof)
that is a material and direct competitor of McDonald’s in any country in the
world or in any state of the United States by virtue of selling, manufacturing,
processing or promoting any product that is substantially similar to, competes
with, or is intended to compete with, replace, or duplicate in the market any
product that was sold or under development by McDonald’s during the five years
(or shorter period of the Executive’s

--------------------------------------------------------------------------------

1 Include bracketed phrase in Agreements signed after the Continued Employment
Period begins.

2 Include bracketed paragraph in Agreements signed after Change-in-Status Date.

 

47



--------------------------------------------------------------------------------

employment with the Company) preceding the date of execution of this Agreement
or with respect to which the Executive has had specific knowledge and
involvement.

 

Confidential Information and Trade Secrets: all valuable and unique tangible and
intangible information and techniques acquired, developed or used by McDonald’s
relating to its business, operations, employees and customers, which gives
McDonald’s a competitive advantage in the businesses in which McDonald’s is
engaged, including without limitation processes, methods, techniques, systems,
computer data, formulae, patents, models, devices, compilations, customer lists,
supplier lists or any information of whatever nature that gives McDonald’s an
opportunity to obtain an advantage over competitors who do not know or use such
data or information.

 

Executive: defined in the first paragraph above.

 

HR Official: the Company’s Senior Executive Vice President of Human Resources
(or any successor position).

 

McDonald’s: the Company and its subsidiaries, divisions, affiliates and related
companies.

 

McDonald’s-Related Person: any director, officer, employee or franchisee of the
Company or any of its subsidiaries, divisions, affiliates and related companies.

 

Other Separation Benefits: defined in Section 9(c) below.

 

Person: a person, firm, corporation, partnership, venture or other entity of any
kind.

 

Plan: defined in the first paragraph above.

 

Recovery Period: defined in Section 10(c)(iii) below.

 

Release Date: the Executive’s Date of Termination.

 

Released Persons: defined in Section 9(a) below.

 

Specified Competitors: the entities listed on Exhibit B hereto and their
respective subsidiaries and affiliates, as required by Section 1.02(b) of the
Plan.

 

Stock Option Gains: defined in Section 10(c)(iv) below.

 

Violation: defined in Section 8(a) below.

 

2. Relationship of Agreement to Plan.

 

The provisions of the Plan, including without limitation the provision regarding
administration in Article 2 of the Plan, are applicable to this Agreement and to
the obligations of the Company and the Executive hereunder, and are hereby
incorporated by reference into this Agreement. However, any amendments made to
the Plan after the date of this Agreement will not apply to the Executive.

 

48



--------------------------------------------------------------------------------

3. Circumstances Requiring Agreement.

 

The Executive’s employment [has terminated] [will terminate] as a result of
[insert the appropriate clause from the following:]

 

[the expiration of his/her Continued Employment Period]

 

[termination by the Company during the Executive’s Retention Period, other than
for Cause]

 

[termination by the Executive for Good Reason during his/her [Retention Period]
[Transition Period]]3

 

The Executive’s Date of Termination is         ,         . This Agreement
constitutes the Executive’s Termination Agreement.

 

4. Termination Benefits.

 

[For a Termination Agreement entered into at the end of the Continued Employment
Period] The Executive’s eligibility for retiree status and retiree benefits for
purposes of Compensation Plans and Employee Plans shall be determined by giving
the Executive credit for employment from the Change-in-Status Date through the
Date of Termination, provided that the Executive properly executes this
Agreement, does not revoke this Agreement, and complies with all Agreements that
he or she is required under the Plan to execute.

 

[For a Termination Agreement entered into in connection with a termination
covered by Section 7.01 of the Plan] The Executive shall be entitled to receive
Termination Benefits in accordance with Section 7.01 of the Plan, provided that
the Executive properly executes this Agreement, does not revoke this Agreement,
and complies with all Agreements that he or she is required under the Plan to
execute. These Termination Benefits are outlined on Exhibit C hereto.

 

5. Company Property and Confidentiality.

 

  (a) Acknowledgements. The Executive acknowledges that (i) it is the policy of
McDonald’s to maintain as secret and confidential all Confidential Information
and Trade Secrets; (ii) all Confidential Information and Trade Secrets are the
sole and exclusive property of McDonald’s; and (iii) disclosure of Confidential
Information and Trade Secrets would cause significant damage to McDonald’s.

 

  (b) Company Property. The Executive agrees to turn all Company Property over
to the CEO or the CEO’s designee, at or as promptly as practicable following the
execution of this Agreement.

 

  (c) Confidentiality. The Executive shall not, without obtaining the Company’s
consent pursuant to Section 7 below, use, disclose, furnish or make accessible
to any

--------------------------------------------------------------------------------

3 Applies only to Tier I Executives.

 

49



--------------------------------------------------------------------------------

Person any Confidential Information and Trade Secrets obtained during the
Executive’s employment with the Company at any time (including, without
limitation, during or after the Retention Period, the Transition Period or the
Continued Employment Period) for so long as such information remains
confidential or secret.

 

6. Other Covenants.

 

  (a) Acknowledgements. The Executive acknowledges that McDonald’s is engaged in
a highly competitive, global business that requires the preservation of
Confidential Information and Trade Secrets. The Executive further acknowledges
that McDonald’s has near-permanent relationships with vendors, affiliates,
customers, suppliers, manufacturers, alliance partners, employees and service
organizations, which McDonald’s has a legitimate interest in protecting.
Finally, the Executive acknowledges that the covenants set forth in this Section
6 are reasonable under the circumstances, that he or she has the skill and
ability to find alternative commensurate work not in violation of such covenants
and the Executive has the wherewithal to support himself/herself and his/her
family without violating such covenants, including without limitation the
covenant not to compete provided for in Section 6(b) below.

 

  (b) Noncompetition. The Executive agrees to not work for or provide services
to a Competing Business or to the Specified Competitors at any time on or before
        ,          [insert second anniversary of Date of Termination].

 

  (c) Exceptions. It shall not be considered a violation of this Section 6 for
the Executive to engage in any of the following:

 

(i) The performance of services for and on behalf of an investment banking or
commercial banking, auditing or consulting firm during the Continued Employment
Period or at any time after the termination of the Executive’s employment, so
long as the Executive is not personally engaged in rendering services to or
soliciting business of a Competing Business or any of the Specified Competitors;
and

 

(ii) Being the record or beneficial owner of up to one (1) percent of the
outstanding voting securities of any publicly traded entity, provided that such
investment does not create a conflict of interest between the Executive’s duties
hereunder and the Executive’s interest in such investment or otherwise violate
the Company’s rules and policies (including without limitation the Standards of
Business Conduct);

 

(iii) The performance of services for a Competing Business or for a Specified
Competitor at any time after the termination of the Executive’s employment, so
long as the Executive does not perform services for or work on a competitive
product or a substantially similar product of the Company and has obtained the
Company’s consent pursuant to Section 7 below.

 

50



--------------------------------------------------------------------------------

  (d) No Solicitation or Hiring of Employees. The Executive shall not, at any
time on or before         ,          [insert second anniversary of Date of
Termination], solicit or attempt to solicit any employee (other than the
Executive’s administrative assistant), consultant, franchisee, supplier or
independent contractor of McDonald’s to terminate, alter, or lessen that party’s
affiliation with McDonald’s or to interfere with or violate the terms of any
agreement or understanding between such entity, employee or person and
McDonald’s.

 

  (e) No Disparagement. The Executive shall not, at any time on or before
        ,          [insert third anniversary of Date of Termination], (i) make
any public disclosures or publish any articles or books about McDonald’s, its
business or any McDonald’s-Related Person, or grant an interview to any
representative of the public media, without the prior written consent of the
CEO, or (ii) intentionally publish any statement or make any disclosure about
McDonald’s, its business or any McDonald’s-Related Person that is disparaging,
derogatory or otherwise casts a bad light on McDonald’s, its business or any
McDonald’s-Related Person.

 

7. Consent Procedure.

 

  (a) Seeking Consent. The Executive may seek the Company’s consent to engage in
any of the activities prohibited by Section 6 above, by providing written notice
thereof to the Company addressed to the HR Official [or to the CEO]4, including
a full and complete disclosure in writing to the Company of all the relevant
facts, including without limitation the services to be rendered or activities to
be engaged in, places of employment, performance of services or activities,
compensation to be paid, expertise to be provided, amount to be invested, stock
or debt to be received, and business plan or plans to be executed by such entity
or person. The Company thereafter shall have fourteen (14) calendar days to
consider the Executive’s contemplated activities as disclosed and shall in
writing, either consent or object to such activities. It is agreed that consent
shall not be unreasonably withheld.

 

  (b) Specific Activities. Without limiting the generality of the foregoing,
such consent shall not be withheld in any case in which an Executive seeks
consent to engage in conduct described in Section 6(d)(iii) above and provides
the Company with representations in form and substance reasonably satisfactory
to the Company that he or she shall not work on or perform services for a
competitive product or substantially similar product as described in Section
6(d)(iii) above.

 

  (c) Binding Decisions. All decisions of the Company under this Section 7 shall
be final and binding upon the Executive, and the Executive shall not engage in
any such activities if the Company shall object.

--------------------------------------------------------------------------------

4 Do not include in an Agreement signed by the CEO.

 

51



--------------------------------------------------------------------------------

8. Legal Compulsion.

 

  (a) Notice. If the Executive reasonably and in good faith believes that he or
she is or may be compelled by law or by a court or governmental agency by a
proper proceeding to disclose Confidential Information and Trade Secrets, or to
make a statement or take other action that would, absent this Section 8, violate
Section 6(f) above (each such disclosure, statement or action, a “Violation”),
then the Executive shall give the Company written notice thereof as far in
advance of such Violation as is lawful and practicable, shall cooperate (at the
Company’s sole expense) with the Company in its efforts to prevent such
Violation from being compelled, and shall limit his or her Violation to the
minimum compelled by law or court order, except to the extent the Company agrees
otherwise in writing.

 

  (b) No Violation. If the Executive complies with the foregoing procedure to
the greatest extent possible without violating applicable law, then the
Executive shall not be deemed to have breached Section 5(c) or 6(f) above, as
applicable, as a result of the Violation.

 

9. Release Provisions.

 

For the entire period of the Executive’s employment by the Company, including
his Retention Period, up to the Release Date:

 

  (a)

Release. The Executive understands, intends and agrees that this Section 9
constitutes full, complete and final satisfaction of all claims, demands,
lawsuits or actions of any kind, whether known or unknown, against McDonald’s
and/or their respective directors, officers or employees (with McDonald’s,
collectively, the “Released Persons”), arising at any time up to and including
the Release Date, and the Executive hereby forever releases each Released Person
from all such matters. This includes, but is not limited to, a release of
claims, demands, lawsuits and actions of any kind relating to any employment or
application for employment or franchise, claims relating to resignation and/or
cessation of employment, claims alleging breach of contract of any tort, claims
for wrongful termination, defamation, intentional infliction of emotional
distress, personal injury, violation of public policy and/or negligence related
to employment or resignation, claims under Title VII of the Civil Rights Act of
1964, as amended, Section 1981 of the Civil Rights Act of 1866, as amended, the
Age Discrimination in Employment Act of 1967, as amended, the Rehabilitation Act
of 1973, the Americans with Disabilities Act of 1990, the Employee Retirement
Income Security Act of 1974, as amended, the Worker Adjustment and Retraining
Notification Act, the Family and Medical Leave Act of 1993, the Illinois Human
Rights Act, or any other state, Federal or local law prohibiting discrimination,
and claims based on any other law, regulation, or common law, whether before any
Federal, state or local agency, in any court of law or before any other forum.
Notwithstanding the foregoing, the Executive’s release shall not extend to any
claims (i) for benefits under Employee Plans that are qualified under Section
401(a) of the Internal Revenue Code, (ii) for Termination Benefits to which the
Executive is entitled under the Plan as provided in Section 4 above, (iii) for
compensation or benefits under any Employee Plan or Compensation Plan to which
the Executive is entitled by the terms thereof, except as provided otherwise in
Section 9(c) below and except to the extent such entitlements are specifically
amended or eliminated by the Plan, or (iv) for

 

52



--------------------------------------------------------------------------------

 

indemnification under the Company’s policy on indemnification of officers and
directors and coverage under any related insurance policies.

 

  (b) Advice, Time to Consider and Revocation. [The Executive is hereby advised
to consult with an attorney prior to executing this Agreement. The Executive is
further advised that he/she has a period of 21 days within which to consider the
terms of this Agreement and whether or not to execute it. In addition, for a
period of 7 days following the Executive’s execution of this Agreement, he/she
has the right to revoke this Agreement, and no portion of this Agreement shall
become effective or enforceable until such revocation period has expired.]5

 

  (c) Other Benefits. The Executive acknowledges and agrees that the payments
and benefits provided to the Executive under the Plan are in lieu of any
payments, benefits or arrangements to which the Executive might otherwise be
entitled to under any Employee Plan or other plan or arrangement which provides
for severance or separation (“Other Separation Benefits”), and the Executive
hereby waives any and all rights and claims that he or she may now or hereafter
have to any Other Separation Benefits; provided, that the foregoing waiver shall
not apply to any right the Executive may have to any gross-up payments related
to the excise tax on excess parachute payments imposed by Section 4999 of the
Internal Revenue Code under any change of control employment agreement with the
Company. The foregoing shall not be construed as affecting in any manner the
Executive’s benefits and entitlements (if any) under any Employee Plan that
provides pension or retiree medical or life insurance benefits.

 

  (d) Acknowledgements. The Executive acknowledges having read and understood
the provisions of this Section 9 as well as the other provisions of this
Agreement, and represents that his/her execution of this Agreement constitutes
his/her knowing and voluntary act, made without coercion or intimidation. The
Executive acknowledges and agrees that the release set forth in this Section 9
is being given only in exchange for consideration in addition to anything of
value to which the Executive already is entitled. The Executive finally agrees
not to file any lawsuits against the Company or any of the released entities or
persons with respect to claims covered by the release given in this Section 9.

 

10. Remedies.

 

  (a) Acknowledgements. In recognition of the confidential nature of the
Confidential Information and Trade Secrets, and in recognition of the necessity
of the limited restrictions imposed by the Agreement, the Executive acknowledges
it would be impossible to measure solely in money the damages which McDonald’s
would suffer if the Executive were to breach any of his/her obligations under
Sections 5 and 6 above. The Executive also acknowledges that his/her breach of
any such obligations would irreparably injure the Company.

--------------------------------------------------------------------------------

5 This language may be deleted or modified by the Company, depending upon
individual circumstances and/or changes in law relating to age discrimination or
otherwise.

 

53



--------------------------------------------------------------------------------

  (b) Entitlement to Injunctive Relief. If the Executive breaches any of his/her
obligations under Sections 5 and 6 above, McDonald’s shall be entitled, in
addition to any other remedies to which McDonald’s may be entitled under the
Agreement or otherwise, to an injunction issued by a court of competent
jurisdiction, to restrain any breach or threatened breach, of such provisions,
and the Executive waives any right to assert any claim or defense that
McDonald’s has an adequate remedy at law for any such breach and any right to
require, or request a court to require, that McDonald’s post a bond in
connection therewith.

 

  (c) Effect on Other Benefits. In the event of a breach by the Executive of any
of his/her obligations under this Agreement, excluding for this purpose an
isolated, insubstantial and inadvertent action, the Company shall be entitled
to:

 

(i) discontinue any and all payments and other benefits to which the Executive
or his/her beneficiaries would otherwise be entitled pursuant to this Agreement
and/or the Plan;

 

(ii) terminate any and all unexercised stock options then held by the Executive
or by any transferee of the Executive;

 

(iii) in the case of any such breach occurring after the Executive’s
Change-in-Status Date, require the Executive to repay to the Company the
aggregate amount of cash payments received by the Executive from the Company
pursuant to this Agreement and/or the Plan during the period commencing on the
Executive’s Change-in-Status Date and ending on the date on which the Company
requests such repayment (the “Recovery Period”); and

 

(iv) in the case of any such breach occurring after the Executive’s
Change-in-Status Date, require the Executive to pay to the Company any Stock
Option Gains (as defined in the next two sentences). “Stock Option Gains” with
respect to the Executive’s stock options that were not vested as of his or her
Change-in-Status Date means the aggregate amount of any gain recognized upon
exercise of such stock options during the Recovery Period. “Stock Option Gains”
with respect to the Executive’s stock options that were vested as of his or her
Change-in-Status Date means the excess, if any, of (A) the aggregate amount of
any gain recognized upon exercise of such stock options during the Recovery
Period, over (B) the amount of gain that would have been recognized, had such
exercises instead occurred on the Executive’s Change-in-Status Date.

 

11. Successors.

 

This Agreement shall be binding upon and inure to the benefit of the Company and
the Executive and their respective heirs, representatives and successors.

 

54



--------------------------------------------------------------------------------

12. Jurisdiction and Venue.

 

Any action arising under this Agreement or between the Company and the Executive
shall be instituted and brought exclusively under the jurisdiction and venue of
the appropriate state or federal courts for the City of Oak Brook, Illinois,
County of DuPage. The Executive hereby consents to the exclusive jurisdiction of
said courts regardless of where the Executive may be domiciled at the time such
suit is brought. It is further agreed that in the event the Company shall be
required to institute any proceedings to enforce the terms of this Agreement,
then the Company shall be entitled to recover its attorney fees and attendant
expenses as part of any recovery.

 

13. Captions.

 

The captions of the Sections of and Exhibits to this Agreement are not a part of
the provisions hereof and shall have no force or effect.

 

14. Entire Agreement.

 

This Agreement, together with the Plan, contain the entire agreement between the
parties, and supersede any and all previous agreements, written or oral, between
the Executive and the Company relating to the subject matter hereof. No
amendment or modification of the terms of this Agreement shall be binding upon
the parties hereto unless reduced to writing and signed by each of the parties
hereto.

 

15. Counterparts.

 

This Agreement may be executed in counterparts, each of which shall be deemed an
original.

 

16. Severability.

 

If any one or more Sections or other portions of this Agreement are declared by
any court or governmental authority to be unlawful or invalid, such unlawfulness
or invalidity shall not serve to invalidate any Section or other portion not so
declared to be unlawful or invalid. Any Section or other portion so declared to
be unlawful or invalid shall be construed so as to effectuate the terms of such
Section or other portion to the fullest extent possible while remaining lawful
and valid.

 

17. Governing Law.

 

To the extent not preempted by federal law, this Agreement shall be interpreted
and construed in accordance with the laws of the State of Illinois, without
regard to any otherwise applicable conflicts of law or choice of law principles.

 

55



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set his hand, and the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.

 

McDONALD’S CORPORATION

By:

   

Title:

      [NAME]

 

56



--------------------------------------------------------------------------------

 

EXHIBIT A

 

Executive Retention Plan

 

[Attach]

 

57



--------------------------------------------------------------------------------

 

EXHIBIT B

 

Specified Competitors

 

[List of 25 to be inserted upon preparation of specific Agreement]

 

58



--------------------------------------------------------------------------------

 

EXHIBIT C

 

Termination Benefits

 

[To be completed upon preparation of specific Agreement]

 

Termination Benefits paid in a lump sum as per Section 7.01(a) of the Plan:

 

Accrued Obligations:

   $                                 

Earned Bonus:

   $                                 

Severance Benefit:

   $                                 

Welfare Benefit:

   $                                 

 

Stock Options that vest and remain exercisable in accordance with Section
7.01(b) of the Plan:

 

[List]

 

59